Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication on 4/28/2022 and 5/24/2022.
Claims 42-61 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,910,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not recite the ad being based on metadata associated with a media sequence and the instant claims further recite thumbnails corresponding to advertisement messages having metadata matching terms included in the query.  It is old and well known to exclude metadata about the media sequence in order to not abide by a specific order or the like. It would also have been obvious to include thumbnails corresponding to advertisement messages matching a query as claimed because such a modification would help organize the ads based on matching the ad tags to the query.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazmi et al. (2008/0133701 hereinafter Kazmi) in view of Price et al. (7,813,954 hereinafter Price) .
	With respect to claims 42, 49, 56, Kazmi teaches discloses a method in a computing system for processing a search query, the computing system having a processor and memory, the method comprising: identifying one or more media sequences satisfying the query ([0003], [0007], [0009], [0024-30], [0034-39], [0043- 53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156], user searches system via keyword search entry to search for existing playlist compiled and stored in content system, playlists are stored according to either default or user-specified keywords, matching playlists returned to user in the form of a URL based on keyword search (i.e. "identifying" as claimed));
	identifying for each identified media sequence an advertising message ([0003], [0007], [0009], [0024-30], [0034-39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112- 116], [0135-136], [0154-156], user searches system via keyword search entry to search for existing playlist compiled and stored in content system, playlists are stored according to either default or user-specified keywords, matching playlists returned to user in the form of a URL based on keyword search, content items of playlists include ad tags specifying where an advertisement is to be inserted (i.e. “identifying an advertisement message” as claimed)); generating, for each identified media sequence, a link comprising a first identifier for the respective media seguence and a second identifier for the respective identified advertising message ([0003], [0007], [0009], [0024-30], [0034- 39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156], user searches system via keyword search entry to search for existing playlist compiled and stored in content system, playlists are stored according  to either default or user-specified keywords, matching playlists returned to user in the form of a URL (i.e. “first identifier” as claimed) based on keyword search, content items of playlists include ad tags (i.e. “second identifier” as claimed) specifying where an advertisement is to be inserted, user selects URL to play content of playlist); and in response to the query, returning a search result including the link for each of identified media sequence, such that when a link for one of the identified media sequences is selected in the search result, the selected media sequence is displayed in conjunction with the advertising message identified for the selected media sequence ([0003], [0007], [0009], [0024-30], [0034-39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156], matching playlists returned to user in the form of a URL based on keyword search, content items of playlists include ad tags specifying where an advertisement is to be inserted, user selects URL to play content of playlist with inserted ad content (i.e.  to said selection cannot be and is not required by the claim as currently written)).
	With respect to one or more thumbnails corresponding to advertisement message based on user’s preferences associated the user’s profile; the advertisement messages having metadata terms included in the query. Kazmi teaches on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date. ”. Kazmi is silent as to one or more thumbnails corresponding to advertising messages based on user preferences associated with a user profile, the advertising messages having metadata matching terms in the query. Price teaches in Abstract “An audiovisual system for displaying an audiovisual advertisement to a user includes a storage subsystem adapted to receive and store audiovisual advertising segments and to retrieve and transmit stored advertising segments. The audiovisual system further includes a preference determination module coupled to the storage subsystem. The preference determination module is responsive to user input/query and to metadata to generate one or more user profiles. Each user profile is indicative of characteristic viewing preferences of a corresponding user”. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Price of advertising messages based on user preferences associated with a user profile, the advertising messages having metadata matching terms in the query, because such a modification would allow to better customize the ads based on the user’s profile and the metadata for the ads.
	With respect to thumbnails corresponding to the advertising messages. Official Notice is taken that it is old and well known to use thumbnails for reduced-size versions of pictures or videos, used to help in recognizing and organizing them, serving the same role for images as a normal text index does for words.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included thumbnails corresponding to the advertising messages of the combination of Kazmi and Price to include thumbnails corresponding to the advertising message, in order to obtain the above mentioned advantage. 
	 
	With respect to claims 43, 50, 57 Kazmi further teaches accessing a relational database that indexes an identifier of each of the one or more advertising messages to at least one content type (i.e. Content Management (CM) Database 118. As described in greater detail below with reference to FIG. 2, the CM Database 118 includes numerous relational databases or tables in a database. In general, the CM Database 118 preferably includes account information, which identifies each clients account, stream information, which identifies and describes each item of streaming content within a clients account, playlist information, which identifies and describes each client's playlist, batch information, which defines the status of each client's batch up-load requests, and storage location information, which tracks the storage of content on the repository 106 and streaming media 120 servers)(paragraph 0029).
	
	With respect to claims 44, 51, 55,  58 , Kazmi teaches identifiers of the identified media sequence and the selected one or more advertising messages (on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date). 
	Kazmi is silent as to encrypting and decrypting the identifiers using a key. Official Notice is taken that it is old and well known to encrypt and decrypt information using a key.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included encrypting and decrypting the identifiers using a key, because such a modification would protect the identifiers from possible hackers.

	With respect to claims 45-47, Kazmi teaches the media sequence presented at the user device in conjunction with the advertising message; wherein the generated link causes the one or more advertising messages to be presented in conjunction with the media content (matching playlists returned to user in the form of a URL based on keyword search, content items of playlists include ad tags specifying where an advertisement is to be inserted, user selects URL to play content of playlist with inserted ad content)(paragraphs ([0003], [0007], [0009], [0024-30], [0034- 39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156].

	With respect to claim 48, Kazmi teaches identifiers of the identified media sequence and the selected one or more advertising messages (on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date). 
	Kazmi is silent as to encrypting and decrypting the identifiers using a key. Official Notice is taken that it is old and well known to encrypt and decrypt information using a key.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included encrypting and decrypting the identifiers using a key, because such a modification would protect the identifiers from possible hackers.
	
	With respect to claims 52, 59, Kazmi teaches the media sequence type is one or more of an audio type, a video type, or a video including audio type (i.e. content can be any type, including, for example, music videos, television programs, distance learning, video conferences and other web broadcasts, which can be uploaded via FTP, HTTP or other ingest mechanisms)(paragraph 0027). 
   
	With respect to claims 53-54, 60, Kazmi teaches the media sequence presented at the user device in conjunction with the advertising message; wherein the generated link causes the one or more advertising messages to be presented in conjunction with the media content (matching playlists returned to user in the form of a URL based on keyword search, content items of playlists include ad tags specifying where an advertisement is to be inserted, user selects URL to play content of playlist with inserted ad content)(paragraphs ([0003], [0007], [0009], [0024-30], [0034- 39], [0043-53], [0059], [0062], [0067-74], [0081], [0087], [0112-116], [0135-136], [0154-156].

	With respect to claims 55 and 61, Kazmi teaches identifiers of the identified media sequence and the selected one or more advertising messages (on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date). 
	Kazmi is silent as to encrypting and decrypting the identifiers using a key. Official Notice is taken that it is old and well known to encrypt and decrypt information using a key.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included encrypting and decrypting the identifiers using a key, because such a modification would protect the identifiers from possible hackers.

References pertinent to Applicant’s disclosure:
	Alexander et al. (US 2005/0027821 Al) (hereinafter Alexander) discloses a method of direct targeted media advertising over peer-to-peer networks. Specifically, Alexander allows a user to search for various media files via search query functionality and a results servers responds to the request with matching results. Upon a user clicking on a search result, the specific referenced media file is retrieved/downloaded for playing. Once the particular file is downloaded a request is sent to a reflector server which uses the particular file to retrieve additional content such as advertising.

	“Digital Insertion of Advertising Into A Digital Stream (DID)”, by E. McGrath. 
SeaChange International, USA. International Broadcasting Convention, 12-16 September 1997. Conference Publication No. 447. Pages 258-261. Teaches general pertinent disclosure regarding multimedia content and advertisement integration/insertion within media content via links, including metadata files and ad insertion into multimedia content.

	Hayward (WO 02/057934 A1) teaches embedded media player page for playing a media file.


Response to Arguments
9.	Applicant argues that the references do not teach: advertisement message based on user’s preferences associated the user’s profile; the advertisement messages having metadata terms included in the query. The Examiner disagrees because Kazmi teaches on paragraph 0038 “ad tag (which specified where an advertisement is to be inserted) start time (if the Stream is a portion of the file), duration, and expiration date.”, and on paragraph 0030 generating a playlist based on metadata. Kazmi is silent as to one or more thumbnails corresponding to advertising messages based on user preferences associated with a user profile, the advertising messages having metadata matching terms in the query. Price teaches in Abstract “An audiovisual system for displaying an audiovisual advertisement to a user includes a storage subsystem adapted to receive and store audiovisual advertising segments and to retrieve and transmit stored advertising segments. The audiovisual system further includes a preference determination module coupled to the storage subsystem. The preference determination module is responsive to user input/query and to metadata to generate one or more user profiles. Each user profile is indicative of characteristic viewing preferences of a corresponding user” and In block 223, the metadata 50 corresponding to the stored audiovisual advertising segments 32 is provided. Therefore contrary to Applicant’s arguments, the combination of Kazmi and price teach the claimed limitations. 

					Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688